Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 15 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claim 1, 4-7, 9-10, 12-14, 16-17 and 20-21 are currently pending and have been examined.
Claims 1, 12, 14, 17, and 21 have been amended.
Claims 2-3, 8, 11, 15, 18-19 have been canceled.
Claims 1, 4-7, 9-10, 12-14, 16-17 and 20-21 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 30 June 2017 claiming benefit to JP2017-129014 and JP2018-122209.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, 14, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of in view of Koktava et al. (US Patent Application No. 2016/0092748)[hereinafter Koktava] in further view of Alex Krizhevsky et al, ImageNet Classification with Deep Convolutional Neural Networks, 25 Advances in Neural Information Processing Systems (NIPS 2012)(2013)[hereinafter Krizhevsky].
As per claim 1, Halter discloses the following:
an X-ray CT apparatus, comprising processing circuitry configured to is taught in the Detailed Description in ¶ 0017-18 (teaching on a CT apparatus connected to a processor system);
acquire examination information including a plurality of imaging conditions corresponding to an examination performed on an object is taught in the Detailed Description in ¶0081-82, ¶ 0087-88 and in the Figures at fig. 6A reference characters 610 and 620 (teaching on receiving imaging procedure data (treated as synonymous to examination information) and an associated image which includes radiology characteristic data for the procedure);
estimate an estimated examination code corresponding to the examination based on the examination information is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 630 (teaching on determining a standardized vCode for the procedure based on the received imaging procedure data);
associate the examination code with the examination information is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on assigning a vCode (treated as synonymous to examination code) to the radiology procedure associated with the procedure data);
obtain an examination order is taught in the Detailed Description in ¶ 0082 (teaching on receiving a radiology order along with the imaging data); -AND-
associate the examination code with the examination information (1) when the examination code is not included in the examination order or (2) when the examination code is included in the examination order and when the examination code included in the examination order is the same as the estimated examination code estimated by the processing circuitry as corresponding to the examination; and is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to match a vCode to the radiology procedure and matching said code to the radiology order code).
Halter fails to teach the following; Koktava, however, does disclose:
when the examination code is included in the examination order and when the examination code included in the examination order is different from the estimated examination code estimated by the processing circuitry as corresponding to the examination, notify a user that the estimated examination code is different from the examination code included in the examination order is taught in the Detailed Description in ¶ 0099 - 0104, ¶ 0024, and in the Figures at fig. 2 (teaching on notifying the user when the estimated image code and the metadata (treated as synonymous to examination order) code are different);
accept input of the examination code manually by the user out of the displayed examination codes, and is taught in the Detailed Description in ¶ 0106 (teaching on a user manually reviewing the data discrepancy and accepting a code value); -AND-
associate the examination code input by the user with the examination information instead of the examination code included in the examination order is taught in the Detailed Description in ¶ 0106-107 and in the Figures at fig. 3 reference characters 56 and 58 (teaching on assigning the code value to the entered value provided by the user in the order).
One having ordinary skill in the art at the time the invention was filed would combine the mismatched predicted to entered image code alerting system of Koktava with the radiology image coding system of Halter because “patient image data may be incorrectly categorized” and “incorrect DICOM data or other metadata may potentially lead to errors in diagnosis” (Koktava in the Background in ¶ 0009).
Halter and Koktava fail to teach the following; Krizhevsky, however, does disclose:
by using imaging parameters obtained beforehand by supervised learning of an artificial neural network using deep learning is taught in the § 7 Discussion on p. 8, § 4.1 Data Augmentation on p. 5, and § 5 Details of learning on p. 6-7 (teaching on matching image vectorization (treated as synonymous to image parameters) to image labels utilizing a deep learning, artificial neural network trained using supervised learning techniques);
the imaging parameters obtained beforehand being obtained using training data, consisting of examination information as an input object and an examination code corresponding to examination information as a desired output value, to train the artificial neural network is taught in the § 2 The Dataset on p. 2 (teaching on training data for the image analysis including prelabeled images (treated as synonymous to coded) wherein the model is trained to receive new, unlabeled images and output appropriate corresponding labels);
calculate respective similarity scores by comparing the plurality of imaging conditions included in the examination information with imaging conditions included in each of a plurality of examination codes is taught in the § 7 Discussion on p. 8, § 4.1 Data Augmentation on p. 5, and § 5 Details of learning on p. 6-7 (teaching on calculating a similarity score via an Euclidean distance between the image vectors (treated as synonymous to image conditions) with the plurality of image labels (treated as synonymous to examination code)); -AND-
display on a display examination codes in which the respective similarity score is equal to or greater than a predetermined threshold value is taught in the § 2 The Dataset on p. 2 and in Figure 4 on p. 8 (teaching on displaying the top 5 labels with the highest similarity score wherein the predetermined threshold is set to the 5 closest similarity score value and all scores greater than or equal to said score are shown).
One having ordinary skill in the art at the time the invention was filed would combine the radiology image report coding system of Halter and Koktava with the deep learning neural network image labeling system of Krizhevsky with the motivation of providing a more complex, powerful, and better performing machine learning model to increase the image learning capacity “to learn about thousands of objects from millions of images” (Krizhevsky in the § 1 Introduction on p. 1). 
As per claim 4, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 1. Halter also discloses the following: 
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to acquire a table in which each of examination codes is associated in advance with corresponding each of types of examination information, and is taught in the Detailed Description in ¶ 0039-63 and in the Figures at fig. 3 and fig.4 (teaching on receiving a procedure coding data structure wherein the code sections are divided up into examination information sections with corresponding options for each information type element); -AND-
estimate the estimated examination code corresponding to the examination based on the table using the examination information is taught in the Detailed Description in ¶ 0066 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).
As per claim 5, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 4. Halter also discloses the following: 
the X-ray CT apparatus according to claim 4, wherein the processing circuitry is configured to: when an imaged region is included as the examination information associated with the table is taught in the Detailed Description in ¶ 0066 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure);
by performing image processing on a medical image acquired by the examination; and is taught in the Detailed Description in ¶ 0026 and ¶ 0126 (teaching on performing image processing to extract image procedure data from the raw image data); -AND-
estimate the estimated examination code corresponding to the examination based on the table using the estimated imaged region is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).
Halter fails to teach the following; Koktava, however, does disclose:
estimate the imaged region in the examination is taught in the Detailed Description in ¶ 0018-19, ¶ 0030, and ¶ 0032-34 (teaching on a landmark identification system wherein a CT image is analyzed to determine the imaged region).
One having ordinary skill in the art at the time the invention was filed would combine the mismatched predicted to entered image code alerting system of Koktava with the radiology image coding system of Halter because “patient image data may be incorrectly categorized” and “incorrect DICOM data or other metadata may potentially lead to errors in diagnosis” (Koktava in the Background in ¶ 0009).
As per claim 6, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 4. Halter also discloses the following: 
the X-ray CT apparatus according to claim 4, wherein a memory storing the table is provided outside an own apparatus and wherein the processing circuitry is configured to acquire the table from the memory provided outside the own apparatus via a network is taught in the Detailed Description in ¶ 0018 and ¶ 0023 (teaching on a remote memory terminal, located away from the radiology imaging device, wherein the imaging device, memory, and processor(s) are interconnected to operate via a network).
As per claim 9, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 1. Halter also discloses the following: 
the X-ray CT apparatus according to claim 1, wherein the examination information further includes a type of the object is taught in the Detailed Description in ¶ 0039-63 and in the Figures at fig. 3 and fig.4 (teaching on the examination information including the body region for the image (i.e. the type of object to be pictured - a hand, foot, arm, etc.)).
As per claim 10, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 1. Halter also discloses the following: 
the X-ray CT apparatus according to claim 1, wherein each of the plurality of imaging conditions included in the examination information includes at least one of an imaging mode, an imaged region, and presence or absence of a contrast agent is taught in the Detailed Description in ¶ 0039-63 and in the Figures at fig. 3 and fig.4 (teaching on the examination information including the imaging modality (i.e. mode), the presence of contrast, and body region data elements).
As per claim 20, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 14. Halter also discloses the following: 
by performing image processing on a medical image acquired by the examination; and is taught in the Detailed Description in ¶ 0026 and ¶ 0126 (teaching on performing image processing to extract image procedure data from the raw image data); -AND-
estimate the estimated examination code corresponding to the examination based on information on the imaged region is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).
Halter fails to teach the following; Koktava, however, does disclose:
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to: estimate an imaged region in the examination is taught in the Detailed Description in ¶ 0018-19, ¶ 0030, and ¶ 0032-34 (teaching on a landmark identification system wherein a CT image is analyzed to determine the imaged region).
One having ordinary skill in the art at the time the invention was filed would combine the mismatched predicted to entered image code alerting system of Koktava with the radiology image coding system of Halter because “patient image data may be incorrectly categorized” and “incorrect DICOM data or other metadata may potentially lead to errors in diagnosis” (Kaktava in the Background in ¶ 0009).

As per claim 14, Halter discloses the following:
a medical information processing apparatus, comprising processing circuitry configured to is taught in the Detailed Description in ¶ 0017-18 (teaching on a CT apparatus connected to a processor system);
acquire examination information including a plurality of imaging conditions including an imaged region corresponding to an examination performed on an object is taught in the Detailed Description in ¶0081-82, ¶ 0087-88 and in the Figures at fig. 6A reference characters 610 and 620 (teaching on receiving imaging procedure data (treated as synonymous to examination information) and an associated image which includes radiology characteristic data for the procedure);
estimate an estimated examination code corresponding to the examination based on the examination information is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 630 (teaching on determining a standardized vCode for the procedure based on the received imaging procedure data);
associate the examination code with the examination information is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on assigning a vCode (treated as synonymous to examination code) to the radiology procedure associated with the procedure data);
obtain an examination order is taught in the Detailed Description in ¶ 0082 (teaching on receiving a radiology order along with the imaging data); -AND-
associate the examination code with the examination information (1) when the examination code is not included in the examination order or 2) when the examination code is included in the examination order and when the examination code included in the examination order is the same as the estimated examination code estimated by the processing circuitry as corresponding to the examination; and is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to match a vCode to the radiology procedure and matching said code to the radiology order code).
Halter fails to teach the following; Koktava, however, does disclose:
when the examination code is included in the examination order and when the examination code included in the examination order is different from the estimated examination code estimated by the processing circuitry as corresponding to the examination, notify a user that the estimated examination code is different from the examination code included in the examination order is taught in the Detailed Description in ¶ 0099 - 0104, ¶ 0024, and in the Figures at fig. 2 (teaching on notifying the user when the estimated image code and the metadata (treated as synonymous to examination order) code are different);
accept input of the examination code manually by the user of the displayed examination codes, and is taught in the Detailed Description in ¶ 0106 (teaching on a user manually reviewing the data discrepancy and accepting a code value); -AND-
associate the examination code input by the user with the examination information instead of the examination code included in the examination order is taught in the Detailed Description in ¶ 0106-107 and in the Figures at fig. 3 reference characters 56 and 58 (teaching on assigning the code value to the entered value provided by the user in the order).
One having ordinary skill in the art at the time the invention was filed would combine the mismatched predicted to entered image code alerting system of Koktava with the radiology image coding system of Halter because “patient image data may be incorrectly categorized” and “incorrect DICOM data or other metadata may potentially lead to errors in diagnosis” (Koktava in the Background in ¶ 0009).
Halter and Koktava fail to teach the following; Krizhevsky, however, does disclose:
by using imaging parameters obtained beforehand by supervised learning of an artificial neural network using deep learning is taught in the § 7 Discussion on p. 8, § 4.1 Data Augmentation on p. 5, and § 5 Details of learning on p. 6-7 (teaching on matching image vectorization (treated as synonymous to image parameters) to image labels utilizing a deep learning, artificial neural network trained using supervised learning techniques);
the imaging parameters obtained beforehand being obtained using training data, consisting of examination information as an input object and an examination code corresponding to examination information as a desired output value, to train the artificial neural network is taught in the § 2 The Dataset on p. 2 (teaching on training data for the image analysis including prelabeled images (treated as synonymous to coded) wherein the model is trained to receive new, unlabeled images and output appropriate corresponding labels);
calculate respective similarity scores by comparing the plurality of imaging conditions included in the examination information with imaging conditions included in each of a plurality of examination codes is taught in the § 7 Discussion on p. 8, § 4.1 Data Augmentation on p. 5, and § 5 Details of learning on p. 6-7 (teaching on calculating a similarity score via an Euclidean distance between the image vectors (treated as synonymous to image conditions) with the plurality of image labels (treated as synonymous to examination code)); -AND-
display on a display examination codes in which the respective similarity score is equal to or greater than a predetermined threshold value is taught in the § 2 The Dataset on p. 2 and in Figure 4 on p. 8 (teaching on displaying the top 5 labels with the highest similarity score wherein the predetermined threshold is set to the 5 closest similarity score value and all scores greater than or equal to said score are shown).
One having ordinary skill in the art at the time the invention was filed would combine the radiology image report coding system of Halter and Koktava with the deep learning neural network image labeling system of Krizhevsky with the motivation of providing a more complex, powerful, and better performing machine learning model to increase the image learning capacity “to learn about thousands of objects from millions of images” (Krizhevsky in the § 1 Introduction on p. 1). 
As per claim 16, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 14. Halter also discloses the following: 
the medical information processing apparatus according to claim 14, wherein the processing circuitry is configured to acquire a table in which each of examination codes is associated in advance with corresponding each of types of examination information, and is taught in the Detailed Description in ¶ 0039-63 and in the Figures at fig. 3 and fig.4 (teaching on receiving a procedure coding data structure wherein the code sections are divided up into examination information sections with corresponding options for each information type element); -AND-
estimate the estimated examination code corresponding to the examination based on the table using the examination information is taught in the Detailed Description in ¶ 0066 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).
As per claim 17, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 16. Halter also discloses the following: 
by performing image processing on a medical image acquired by the examination; and is taught in the Detailed Description in ¶ 0026 and ¶ 0126 (teaching on performing image processing to extract image procedure data from the raw image data); -AND-
estimate the estimated examination code corresponding to the examination based on the table using the estimated imaged region is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).
Halter fails to teach the following; Koktava, however, does disclose:
the medical information processing apparatus according to claim 16, wherein the processing circuitry is configured to: when an imaged region is included as the examination information associated with the table, estimate the imaged region in the examination is taught in the Detailed Description in ¶ 0018-19, ¶ 0030, and ¶ 0032-34 (teaching on a landmark identification system wherein a CT image is analyzed to determine the imaged region).
As per claim 21, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 14. Halter also discloses the following: 
by performing image processing on a medical image acquired by the examination; and is taught in the Detailed Description in ¶ 0026 and ¶ 0126 (teaching on performing image processing to extract image procedure data from the raw image data); -AND-
estimate the estimated examination code corresponding to the examination based on information on the imaged region is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).
Halter fails to teach the following; Kaktava, however, does disclose:
the medical information processing apparatus according to claim 14, wherein the processing circuitry is configured to: estimate an imaged region in the examination is taught in the Detailed Description in ¶ 0018-19, ¶ 0030, and ¶ 0032-34 (teaching on a landmark identification system wherein a CT image is analyzed to determine the imaged region).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Koktava et al. (US Patent Application No. 2016/0092748)[hereinafter Koktava] in further view of Alex Krizhevsky et al, ImageNet Classification with Deep Convolutional Neural Networks, 25 Advances in Neural Information Processing Systems (NIPS 2012)(2013)[hereinafter Krizhevsky] in further view of American Medical Association, Measure #145: Radiology: Exposure Dose or Time Reported for Procedures Using Fluoroscopy – National Quality Strategy Domain: Patient Safety (Nov. 15, 2016)[hereinafter AMA].
As per claim 7, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 4. Halter, Koktava, and Krizhevsky fail to teach the following; AMA, however, does disclose:
the X-ray CT apparatus according to claim 4, wherein information on an exposure dose is further associated with the examination code in the table in advance is taught in the p. 2 in § Radiation exposure indices (teaching on radiation exposure dose (here peak skin dose indicia) data in imaging coding).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the radiation exposure data from the imaging of AMA with the radiology image coding system of Halter, Koktava, and Krizhevsky with the motivation of “Increasing physician awareness of patient exposure to radiation is an important step towards reducing the potentially harmful effects of radiation as a result of imaging studies” by including the data in the coding of the procedure (AMA in the § Rationale on p. 2). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Koktava et al. (US Patent Application No. 2016/0092748)[hereinafter Koktava] in further view of Alex Krizhevsky et al, ImageNet Classification with Deep Convolutional Neural Networks, 25 Advances in Neural Information Processing Systems (NIPS 2012)(2013)[hereinafter Krizhevsky] in further view of Cardoza et al. (US 2013/0297347)[hereinafter Cardoza].
As per claims 12-13, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP § 2111.04(II) on contingent limitations). Because the condition of having the examination code included in the order is not met, the remaining limitations of claims 12 and 13 are not required by the claim and the structure is adequately taught by the prior art applied to the independent claim. However, for purposes of compact prosecution, the following art has been applied.
As per claim 12, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 4. Halter, Koktava, and Krizhevsky fail to teach the following; Cardoza however, does disclose:
the X-ray CT apparatus according to claim 4, wherein the processing circuitry is configured to, when the examination code is included in the examination order and when the examination code included in the examination order is different from the estimated examination code, compare the examination information associated in the table with the examination code included in the examination order and the examination information associated in the table with the estimated estimation code, and notify the user of different information as a result of comparison is taught in the ¶ 0093, ¶ 0156, and ¶ 0188-190 (teaching on comparing the current procedure code's condition data requirements to a generated more specific code's condition data requirements and alerting the user that the patient data indicates that the different, more specific-level code is appropriate for use).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the system for alerting users of differing code recommendations from entered codes of Cardoza with the radiology image coding system of Halter, Koktava, and Krizhevsky with the motivation of providing “automatic alerts … to the clinician or other user if opportunities are identified for the clinical documentation of the patient encounter to be improved” (Cardoza in the Detailed Description in ¶ 0074). 
As per claim 13, the combination of Halter, Koktava, and Krizhevsky discloses all of the limitations of claim 11. Halter, Koktava, and Krizhevsky fail to teach the following; Cardoza however, does disclose:
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to estimate the estimated examination code designated by the user as the examination code corresponding to the examination when the processing circuitry receives designation of the examination code via an input interface by the notified user is taught in the ¶ 0093, ¶ 0156, and ¶ 0188-190 (teaching on a user input for approving a change in the code to a more specific-level code and changing the code based on the notified-user's input value).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the system for alerting users of differing code recommendations from entered codes and allowing user input to approve of said changes of Cardoza with the radiology image coding system of Halter, Koktava, and Krizhevsky with the motivation of providing “automatic alerts … to the clinician or other user if opportunities are identified for the clinical documentation of the patient encounter to be improved” (Cardoza in the Detailed Description in ¶ 0074) and when more information is needed to correctly code the procedure, “generate a clarification request to the clinician to get the required information to ensure the documentation reflects the diagnosis as accurately as possible” (Cardoza in the Background in ¶ 0010).
Response to Arguments
Applicant's arguments filed 15 June 2022 with respect to 35 USC § 101 have been fully considered and are persuasive for the following reasons:
Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards an apparatus and therefore is directed towards a statutory category. Second, the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid), the claims qualify as eligible subject matter.
The claims recite in part a deep learning neural network machine learning model where the model is generated, trained using the examination information as an input object and the examination code corresponding to the examination information as a desired output values, and utilized by the system when determining said estimated examination code, the claims recite meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)) and therefore are subject matter eligible. Therefore, the rejection has been withdrawn.
Applicant’s arguments, filed 15 June 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Krizhevsky, as per the rejection above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626